           Case 1:16-cv-00233-LY Document 101 Filed 10/24/18 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

FREEDOM FROM RELIGION               §
FOUNDATION, INC.,                   §
     Plaintiff,                     §
                                    §
V.                                  §     NO. 1:16-CV-00233-SS
                                    §
GOVERNOR GREG ABBOTT AND ROD        §
WELSH, EXECUTIVE DIRECTOR OF        §
TEXAS STATE PRESERVATION BOARD,     §
      Defendants.                   §
______________________________________________________________________________

                 UNOPPOSED MOTION TO WITHDRAW COUNSEL
______________________________________________________________________________

      Defendants file this Unopposed Motion to Withdraw Anne Marie Mackin as

Counsel in the above-styled case, and show as follows:

      1.      Assistant Attorney General Anne Marie Mackin has been acting as

counsel for Defendants in the above-captioned cause.

      2.      There is good cause to withdraw Ms. Mackin as counsel for Defendants,

because she has accepted a position outside the Office of the Attorney General of

Texas.

      3.      Assistant Attorney General Benjamin S. Walton has entered his

appearance for Defendants in this cause. Mr. Walton may be contacted at the Office

of the Attorney General, P.O. Box 12548, Capitol Station, Austin, Texas 78711-2548.

      4.      The withdrawal will not delay these proceedings.




                                         1
        Case 1:16-cv-00233-LY Document 101 Filed 10/24/18 Page 2 of 3




      For the foregoing reasons, Defendants respectfully request that the Court

grant this motion to withdraw Assistant Attorney General Anne Marie Mackin as

counsel in the above-captioned cause.

                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General

                                        BRANTLEY STARR
                                        Deputy First Assistant Attorney General

                                        JAMES E. DAVIS
                                        Deputy Attorney General for Civil Litigation

                                        DAVID A. TALBOT, JR.
                                        Acting Chief - General Litigation Division

                                        /s/ Anne Marie Mackin
                                        ANNE MARIE MACKIN
                                        Texas Bar No. 24078898
                                        BENJAMIN S. WALTON
                                        Texas Bar No. 24075241
                                        Assistant Attorneys General
                                        Office of the Attorney General
                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        Phone: 512-463-0447
                                        Fax: 512-320-0667
                                        anna.mackin@oag.texas.gov
                                        benjamin.walton@oag.texas.gov

                                        COUNSEL FOR DEFENDANTS




                                          2
        Case 1:16-cv-00233-LY Document 101 Filed 10/24/18 Page 3 of 3




                          CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Plaintiff regarding the contents of
this motion, and counsel indicated that he does not oppose the relief sought herein.

                                       /s/ Anne Marie Mackin
                                       ANNE MARIE MACKIN
                                       Assistant Attorney General

                             CERTIFICATE OF SERVICE

       I certify that on October 24, 2018, the foregoing instrument was filed
electronically via the Court’s CM/ECF system, causing electronic service upon all
counsel of record.
                                       /s/ Anne Marie Mackin
                                       ANNE MARIE MACKIN
                                       Assistant Attorney General




                                         3
